Citation Nr: 1528986	
Decision Date: 07/07/15    Archive Date: 07/15/15

DOCKET NO.  12-29 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a bilateral eye disorder, including pre-glaucoma.

2.  Entitlement to service connection for restless leg syndrome.

3.  Entitlement to an initial compensable rating for chronic allergic sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to September 2007.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Jackson, Mississippi Department of Veterans Affairs (VA) Regional Office (RO).  In March 2014, a Travel Board hearing was held before the undersigned; a transcript of the hearing is of record.  At the hearing the Veteran was granted a 60-day abeyance period for the submission of additional evidence.  The Veteran granted waiver of initial consideration by the RO of any additional evidence received.  Additional evidence has been added to the record.  

The issue of entitlement to an initial compensable rating for chronic allergic sinusitis is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During the Travel Board hearing in March 2014, prior to the promulgation of a decision in the appeal, the appellant stated that he wished to withdraw his appeal on the issues of whether new and material evidence has been received to reopen a claim of service connection for a bilateral eye disorder, including pre-glaucoma, and entitlement to service connection for restless leg syndrome.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met on the issues of whether new and material evidence has been received to reopen a claim of service connection for a bilateral eye disorder, including pre-glaucoma, and entitlement to service connection for restless leg syndrome.  38 U.S.C.A. § 7105(b)(2)(d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION


Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant, both in a written statement and during the hearing before the undersigned in March 2014 after consultation with his representative, indicated on the record that it was his intent to withdraw the appeal on the issues of whether new and material evidence has been received to reopen a claim of service connection for a bilateral eye disorder, including pre-glaucoma, and entitlement to service connection for restless leg syndrome.  Thus, there remain no allegations of errors of fact or law for appellate consideration on these issues.  Accordingly, the Board does not have jurisdiction to consider an appeal in these matters, and the appeal in the matters must be dismissed.


ORDER

The appeal seeking to reopen a claim of service connection for a bilateral eye disorder, including pre-glaucoma, is dismissed.

The appeal seeking service connection for restless leg syndrome is dismissed.



REMAND

In December 2010 the Veteran underwent a VA respiratory examination.  He reported that he continued to have severe nasal obstruction since 2004 (in service).  He was treated for allergies with nasal sprays and oral medication.  He had nasal septal surgery that did not produce any significant improvement as he was still almost totally blocked "around the clock."  He stated that because of his sinus problems he had been seen by an ear, nose and throat physician in Meridian, who diagnosed severe nasal allergies and scheduled him for allergy testing.  VA examiner stated that he could not adequately examine the Veteran's sinuses.  He noted the Veteran had extremely severe allergic vasomotor rhinitis; and the examiner could not find any clinical evidence of rhinoplasty and strongly suspected that the Veteran had only had a septoplasty.  The examiner further noted that since the Veteran was being seen and evaluated by a physician through his Navy-based contacts (who had scheduled the allergy testing), he requested that the same physician obtain sinus x-rays.  He noted that he could not comment on the Veteran's sinuses until x-rays were reviewed.  

In a January 2011 addendum to the December 2010 VA examination, the examiner noted that when the Veteran was seen in December 2010 he had a finding consistent with significant allergic vasomotor rhinitis.  After reviewing six sinus x-rays the examiner found they were consistent with mild changes in the underdeveloped frontal sinuses and in the maxillary sinuses.  These changes were consistent with chronic allergic sinusitis.  

The Veteran's last VA examination is the one conducted in December 2010 (includes January 2011 addendum).  That examination does not adequately evaluate the current severity of his service-connected chronic allergic sinusitis.  Since that time, the record shows that the Veteran is taking allergy shots, and he testified that he now has headaches that are related to his service-connected disorder.  As such, a new examination is warranted.  

Records from a Navy medical treatment facility (Meridian clinic) referenced above by VA examiner have not been associated with the Veteran's record.  In addition, the sinus x-rays referred to above have not been associated with the record, and further, it is not clear whether the x-rays were by VA or by said Navy medical facility.  

Moreover, it appears the Veteran receives ongoing VA treatment; records of such treatment may contain pertinent information, and are constructively of record.  Therefore, updated treatment records must be secured.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should obtain any outstanding treatment records from the Navy medical facility (Meridian clinic) of evaluations or treatment (including x-rays and other radiologic testing, if any) the Veteran received for his service-connected allergic sinusitis disability since October 2010.  The Veteran must provide the necessary authorizations for VA to obtain records of any such treatment.

2.  The AOJ should secure for association with the record complete records (not already of record) of VA treatment the Veteran has received for his service-connected chronic allergic sinusitis.

3.  The AOJ should arrange for an appropriate examination to assess the current severity of his service-connected chronic allergic sinusitis.  The examiner must review the Veteran's entire record in conjunction with the examination.  Any tests or studies indicated should be completed.  All symptoms found should be described in detail.  The examiner should note the frequency and duration of any incapacitating and/or non-incapacitating episodes of sinusitis; whether it has required antibiotic treatment (and if so, the frequency and duration); the nature, extent, and frequency of any discharge; whether there are related headaches and pain; and any other symptoms found. 

The examiner must include rationale with any opinion.

4.  The AOJ should then review the record and readjudicate the claim on appeal.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


